Citation Nr: 1436769	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for actinic keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1956 to August 1959, and from February 1974 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2009 of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating to 10 percent.

A brief history of the Veteran's claim is instructive.  The Veteran first sought service connection for claimed skin cancer in October 2002.  The RO denied his claim in May 2003.  The Veteran filed a notice of disagreement in June 2003, and the RO issued a statement of the case in March 2004.  The Veteran then filed a timely substantive appeal.  The Board remanded the Veteran's claim for service connection in June 2005 in order that the Veteran could undergo a VA examination.  After undergoing such an examination in May 2008, a September 2008 rating decision granted service connection for actinic keratosis and assigned a noncompensable rating.  

Following this rating decision, the RO sent the Veteran notice in December 2008 that his previously denied claim for service connection for skin cancer (which had actually been granted) was reopened.  The Veteran underwent a second VA examination in June 2009.  In that same month, the RO increased the Veteran's rating to 10 percent, effective the date of his original claim in 2002.  The Veteran filed a notice of disagreement with this rating in August 2009, and the RO issued a statement of the case in July 2010.  The Veteran filed a timely substantive appeal.

Given the history of the Veteran's claim and the fact that his August 2009 notice of disagreement was filed within a year of the September 2008 rating decision that originally granted service connection, this claim is one for an increased initial rating.  

In October 2013 and January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1.  The Veteran's actinic keratosis does not result in visible or palpable tissue loss of his head, face, or neck; it does not result in gross distortion or asymmetry of one feature or paired set of features; and it does not result in two characteristics of disfigurement.  

2.  The Veteran's actinic keratosis does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; and it does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for actinic keratosis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DCs 7800-7806 (2013), 38 C.F.R. § 4.118, DCs 7800-7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Multiple VA examinations have been conducted over the course of the appeal.  While the Board found that examinations prior to its January 2014 remand were not comprehensive enough to rate the Veteran, the evidence gleaned from these examinations may still be analyzed here.  The March 2014 examination answered the specific questions posed by the Board and contains sufficient information to rate the Veteran under the applicable Diagnostic Codes.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating Claim

Legal and Regulatory Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diagnostic Codes for skin disabilities are found at 38 C.F.R. § 4.118; this regulation was amended in October 2008; the Veteran has been rated under both the new and the old criteria over the course of his appeal.  

The September 2008 rating decision that initially granted service connection rated the Veteran's disability as noncompensably disabling pursuant to Diagnostic Code 7819-7800 (2008).  Under that Code, disfigurement of the head, face, or neck with one characteristic of disfigurement warranted a 10 percent rating.  Disfigurement of the head, face, or neck with visible or palpable tissues loss and either gross distortion or asymmetry of one feature or paired set of features; or with two or three characteristics of disfigurement, warranted a 30 percent rating.  

In Note 1 under diagnostic code 7800, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches. 

The June 2009 rating decision on appeal increased the Veteran's rating to 10 percent (effective as the original date of his claim for service connection) under the new criteria, specifically Diagnostic Code 7899-7806.  

Under Diagnostic Code 7806 for dermatitis or eczema, dermatitis covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  Dermatitis covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118 (2013).  

Facts 

At a May 2008 VA examination, the examiner noted that the Veteran had scattered hyperkeratotic papules on his temples and hands.  He noted that the Veteran had hypopigmented macules consistent with previous treatment by cryotherapy.  He reported that the total body surface area affected by actinic keratosis measured less than one percent, but that the total exposed surface area affected by actinic keratosis or actinic damage measured 15 percent.  

At a June 2009 VA examination, the examiner reported that the Veteran suffered from actinic keratosis over various parts of his body.  He stated that, over the years, the Veteran had lesions on his face, arms, upper back, and chest.  The examiner stated that some of these lesions would resolve on their own, while others required treatment.  At the time of the examination, the Veteran had a 3 x 2 cm lesion on his forehead, a 2.5 x 2 cm lesion on his left cheek, and a 1.5 x 1 cm lesion on his right cheek.  The examiner reported that these lesions occupied less than 5 percent of his head, face, and neck area, and that the total body area affected was less than 1 percent.  He stated that there was no scarring caused by these lesions.  

At a November 2013 VA examination, the examiner reported that the Veteran had three linear scars on his trunk or extremities.  Specifically, he detailed a scar on the Veteran's upper right chest measuring 1.5 cm, a scar on his left lower abdomen measuring 5.5 cm, and a scar on his left lower back measuring 4 cm.  The examiner reported that none of the Veteran's scars were painful, unstable, or resulted in frequent loss of covering of skin.  He found no scars or disfigurement of the head, face, or neck.  

At a VA examination in March 2014, the examiner reported that the Veteran continued to suffer from actinic keratosis.  She indicated that this disability did not cause scarring or disfigurement of the head, face, or neck.  She stated that the Veteran has not been treated with oral or topical medications, nor has he used systemic treatment in the previous 12-month period.  She reported that less than 5 percent of the Veteran's total body and his exposed area are affected.  With respect to the lesions on the Veteran's ears, she noted that the sites are well healed with light skin discoloration.  She noted that there is no visible or palpable tissue loss or gross distortion or asymmetry of two features or paired sets of features.  

The Veteran's history of actinic keratosis and his treatment for this disability are well documented in the VA medical records (the Veteran denies having any private treatment for this disability).  Importantly, a review of these records shows that they are consistent with the findings of the VA examinations.  These records show that the Veteran has received cryogenic treatment for his lesions on his face, ears, and other parts of his body.  These records do not, however, show that his disability or his treatment resulted in scarring or other disfigurement of his head, face, or neck.  

The Veteran's statements are also consistent with the history found by the VA examinations and recorded in the VA treatment records.  His initial letters focused on his efforts to obtain service connection for his disability.  To the extent that the Veteran described his current disability, those descriptions matched the findings of the medical evidence of record.  



Analysis

The Veteran's disability is rated as 10 percent disabling.  Under both the new and the old Diagnostic criteria, there are various paths to warrant an increased rating, none of which the Veteran meets.  

First, under the old criteria, the Veteran's disability was rated pursuant to 38 C.F.R. § 4.118, DC 7819-7800 (2008).  Under that criteria, to qualify for a 30 percent rating, the evidence would have to show disfigurement of the head, face, or neck with visible or palpable tissue loss and gross distortion or asymmetry of one feature or paired set of features, or it would have to show two or three characteristics of disfigurement.  

Neither is present at any time.  The Veteran's actinic keratosis and the resultant scars have not resulted in visible or palpable tissue loss at any place on his head, face, or neck.  Nor is there evidence of two or three characteristics of disfigurement.  Though the June 2009 VA examination showed evidence of scars that were at least one-quarter inch wide, none of the other examinations or medical treatment records showed evidence of any of the other characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7819-7800, Note 1 (2008).  Absent this evidence, an increased rating under the old criteria is not warranted.  

Under the new criteria, the Veteran's disability has been rated pursuant to 38 C.F.R. § 4.118, DC 7899-7806 (2013).  Under this Code, a 30 percent rating is warranted with dermatitis covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  

The examinations have shown that less than 20 percent of the Veteran's entire body or his exposed area is affected by his service-connected disability.  The VA treatment records show that the Veteran has been prescribed a topical antibiotic, metronidazole, to treat his disability.  This topical antibiotic, however, does not rise to the level of immunosuppressives or corticosteroids as outlined in the rating criteria.  An increased rating under this Code is not warranted.  

Rating the Veteran under an alternate Diagnostic Code (DC), under either the old or new criteria, would also not result in an increased rating.  Under the old criteria, the evidence does not warrant an increased rating under DC 7801 (scars other than those of the head, face, or neck that are deep or cause limited motion);  DC 7802 (scars other than those of the head, face, or neck that are superficial and do not cause limited motion); DC 7803 (scars that are superficial and unstable); or DC 7804 (painful superficial scars), as the evidence does not show that the Veteran has symptoms corresponding to these Diagnostic Codes.  

 Both the old and new versions of Diagnostic Code 7806 have exactly the same criteria.  The discussion for why the Veteran does not meet the criteria for an increased rating under the current Code applies to the old Code provision as well.  

While the wording is slightly different, the criteria under Diagnostic Code 7800 is essentially the same under both the old and new criteria, and the Veteran does not qualify for an increased rating under either version.  

Diagnostic Codes 7801 (scars not of the head, face, or neck that are deep and nonlinear), 7802 (scars not of the head, face, or neck, that are superficial and nonlinear), and 7804 (scars, unstable or painful) are not for application, as the Veteran's disability does not result in the required manifestations for these ratings.  

The Veteran's service-connected actinic keratosis has resulted in multiple lesions across his head, face, neck, and body, but these lesions have not resulted in disfiguring scars, asymmetry of features, or an excessive amount of exposed area affected.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected actinic keratosis is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased initial rating for actinic keratosis; there is no doubt to be resolved; and an increased initial rating for actinic keratosis is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for actinic keratosis is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


